Order issued October 23, 2012




                                               In The




                                        No. 05-12-1419-CV

                  IN RE L. WAYNE TUCKER, ELIZABETH GEORGE,
                 AND THE F&M BANK AND TRUST COMPANY, Relators
                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06036


                                             ORDER
                         Before Justices Moseley, FitzGerald, and Myers

       Before the Court is relators’ motion for emergency temporary relief staying order and

depositions. We GRANT the motion and STAY the trial court’s August 6, 2012 Order Authorizing

Depositions Before Suit and September 26, 2012 Order Authorizing Depositions Before Suit and

Denying the Following Motions. This stay shall remain in effect until further order of this Court.

       The Court also has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by November 5, 2012.




                                                      JIM
                                                                    JUSTICE